       Case 3:20-cv-00332-DPM-BD Document 3 Filed 10/23/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LISA MURPHY,                                                                   PLAINTIFF
ADC #760343

V.                          CASE NO. 3:20-CV-332-DPM-BD

PAYNE, et al.                                                                DEFENDANT

            INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

      You have filed this federal civil rights lawsuit pro se, that is, without the help of a

lawyer. There are rules and procedures that you must follow to proceed with your

lawsuit, even though you are not a lawyer.

      First: Follow All Court Rules. You must comply with the Federal Rules of Civil
      Procedure as well as Local Rules for the Eastern District of Arkansas. Copies of
      rules can be found in the prison library.

      Local Rule 5.5(c)(2) explains requirements for plaintiffs, like you, who are not
      represented by a lawyer:

             1.     You must promptly notify the Clerk and the other parties in
                    the case of any change in address. You must inform the Court
                    if you are transferred from one unit to another. Notifying the
                    Court of your change in address is especially important if you
                    are released from custody while your lawsuit is pending. If
                    you do not keep the Court informed as to your current
                    address, your lawsuit can be dismissed.
             2.     You must monitor the progress of your case and prosecute the
                    case diligently.
             3.     You must sign all pleadings and other papers filed with the
                    Court, and each paper you file must include your current
                    address.
             4.     If any communication from the Court to a pro se plaintiff is
                    not responded to within 30 days, the case may be dismissed,
                    without prejudice.
       Case 3:20-cv-00332-DPM-BD Document 3 Filed 10/23/20 Page 2 of 3




      Second: Pay the Filing Fee. Every civil case filed by a prisoner B including this
      one B requires the plaintiff to pay a filing fee at the beginning of the lawsuit or, if
      eligible, to apply to proceed in forma pauperis (IFP). Because of your litigation
      history, you cannot proceed IFP in federal court absent an allegation that you are
      in imminent danger of serious physical injury.1 28 U.S.C. § 1915(g).

      Your allegations regarding potential COVID-19 exposure, even with your alleged
      serious health problems,2 are insufficient to establish imminent danger of serious
      physical injury. See Nichols v. Jackson, No. 2:20-CV-177-BSM-JTR, 2020 WL
      5997623, at *2 (E.D. Ark. Sept. 17, 2020) (collecting cases), report and
      recommendation adopted, 2020 WL 5947629 (E.D. Ark. Oct. 7, 2020).

      If you wish to proceed with this action, you must pay the $400.00 filing fee
      within 30 days. Failure to pay the fee will result in dismissal of this case.

      Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal
      cases, there is no right to have an appointed lawyer in a civil case. If your case
      proceeds to a trial, however, a lawyer may be appointed to assist you before trial.

      Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
      interrogatories and requests for documents, are not to be filed with the Court.
      Instead, discovery requests should be sent to counsel for the defendant (or directly
      to the defendant if he or she is not represented by a lawyer). No discovery should
      be sent to a defendant until after that defendant has been served with the
      complaint.


1
  The following dismissals constitute “strikes” against Ms. Murphy for purposes of
determining eligibility for IFP status: Murphy v. Fisk, 1:15-CV-50-BSM (E.D. Ark. July
24, 2015) (dismissing for failure to state a claim); Murphy v. Robinson, 1:15-CV-47-JM
(E.D. Ark. June 24, 2015) (dismissing as frivolous); Murphy v. Culclager, 1:15-CV-27-
BSM (E.D. Ark. June 5, 2015) (dismissing for failure to state a claim); Murphy v. Kelly,
1:15-CV-44-JM (E.D. Ark. Apr. 27, 2015) (same); Murphy v. Faust, 1:14-CV-127-JM
(E.D. Ark. Nov. 18, 2014) (same); Murphy v. Hot Springs County, 6:11-CV-6049 (W.D.
Ark. Nov. 7, 2011) (same).
2
  Ms. Murphy’s complaint references Defendants’ alleged failure to provide adequate
medical care for a nodule on her left lung (Doc. No. 2 at pp. 15-20). Ms. Murphy has
already asserted this claim in pending lawsuit. See Murphy v. Long, 3:20-CV-148-KGB-
PSH (E.D. Ark. May 28, 2020).

                                              2
Case 3:20-cv-00332-DPM-BD Document 3 Filed 10/23/20 Page 3 of 3




Fifth: Do Not Send Documents to Court Except in Two Situations. You may
send documents or other evidence to the Court only if attached to a motion for
summary judgment or in response to a motion for summary judgment; or if the
Court orders you to send documents or other evidence.

Sixth: Provide a Witness List. If your case is set for trial, as your trial date
approaches, you will be asked to provide a witness list. After reviewing the
witness list, the Court will subpoena necessary witnesses.

IT IS SO ORDERED, this 23rd day of October, 2020.


                                    ___________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                       3
